Name: 96/387/EC: Commission Decision of 14 June 1996 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from the Czech Republic
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agricultural policy;  Europe;  tariff policy
 Date Published: 1996-06-28

 Avis juridique important|31996D038796/387/EC: Commission Decision of 14 June 1996 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from the Czech Republic Official Journal L 155 , 28/06/1996 P. 0054 - 0057COMMISSION DECISION of 14 June 1996 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from the Czech Republic (96/387/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2), and in particular Article 10 (1) b, Article 11 and Article 12 thereof,Whereas Commission Decision 94/85/EC (3), as last amended by Decision 96/2/EC (4), established a list of third countries, including the Czech Republic, from which the importation of fresh poultrymeat is authorized;Whereas the Czech Republic is no longer free from Newcastle disease;Whereas, however, the Czech Republic applies measures to control Newcastle disease which are at least equivalent to those laid down in Council Directive 92/66/EEC (5), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas it is appropriate on this basis to allow the importation of fresh poultrymeat from the Czech Republic; whereas therefore the animal health conditions and the veterinary certificates must be laid down;Whereas it is appropriate to restrict the scope of this Decision to poultry species covered by Council Directive 71/118/EEC (6), as amended and updated by Directive 92/116/EEC (7), and, if necessary, to lay down the animal health conditions and veterinary certification for other poultry species in a separate Decision;Whereas this Decision applies without prejudice to measures taken for poultrymeat imported for other purposes than human consumption;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THE FOLLOWING DECISION:Article 1 Member States shall authorize the import of fresh poultry-meat from the Czech Republic, provided that it meets the requirements of the animal health certificate set out in the Annex and that it is accompanied by such a certificate, duly completed and signed.Article 2 This Decision is addressed to the Member States.Done at Brussels, 14 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 44, 17. 2. 1994, p. 31.(4) OJ No L 1, 3. 1. 1996, p. 6.(5) OJ No L 260, 5. 9. 1992, p. 1.(6) OJ No L 55, 8. 3. 1971, p. 23.(7) OJ No L 62, 15. 3. 1993, p. 1.ANNEX >REFERENCE TO A FILM>>START OF GRAPHIC>16. Health attestation:I, the undersigned official veterinarian, hereby certify, in accordance with the provisions of Directive 91/494/EEC:1. that the Czech Republic is free from avian influenza as defined in the International Animal Health Code of OIE;2. that the meat described above is obtained from poultry which:(a) have been held in the territory of the Czech Republic since hatching or have been imported as day-old chicks;(b) came from holdings:- which have not been placed under animal health restrictions in connection with a poultry disease,- around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;(c) have not been slaughtered in the context of any animal health scheme for the control or eradication of poultry diseases;(d) have not been vaccinated against Newcastle disease using a live vaccine during the 30 days preceding slaughter;(e) during transport to the slaughterhouse did not come into contact with poultry suffering from avian influenza or Newcastle disease;3. that the meat described above:(a) comes from slaughterhouses which, at the time of slaughter, are not under restrictions due to a suspect or actual outbreak of avian influenza or Newcastle disease and around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;(b) has not been in contact, at any time of slaughter, cutting, storage or transport with meat which does not fulfil the requirements of Directive 91/494/EEC.Done at , on (signature of official veterinarian) (1)Seal (1)(name in capital letters, qualifications and title)(1) Stamp and signature in a colour different to that of the printing.>END OF GRAPHIC>